                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF WISCONSIN


ANN HATCH,

       Plaintiff,

       v.                                                    Case # 16-CV-802

BRILLION SCHOOL DISTRICT,

       Defendant.


                                             ORDER




       A mediation was held on January 4, 2019, and the parties reached a settlement agreement.

Based upon this agreement, the parties will forward to United States District Judge William C.

Griesbach the proposed settlement documents within thirty (30) days of the mediation.

       NOW, THEREFORE, IT IS HEREBY ORDERED that this case be and hereby is

returned to United States District Judge William C. Griesbach for entry of an appropriate order of

dismissal after the parties finalize settlement documents.

       Dated at Green Bay, Wisconsin, this 9th       day of January, 2019.


                                              BY THE COURT:

                                               s/ James R. Sickel
                                              James R. Sickel
                                              United States Magistrate Judge




         Case 1:16-cv-00802-WCG Filed 01/09/19 Page 1 of 1 Document 83
